—Judgment, Supreme Court, New York *456County (Norman Ryp, J.), entered December 23, 1997, which, after a nonjury trial, awarded plaintiffs the principal sum of $22,282.50 and dismissed their cause of action for breach of fiduciary duty, bringing up for review an order, same court and Justice, entered on or about December 30, 1996, which dismissed said cause of action and evaluated the Levine parties’ partnership at its 1983 dissolution value, and an order, same court (Harold Tompkins, J.), entered on or about June 3, 1997, which denied the parties’ motion and cross motions to modify the prior order, unanimously modified, on the law and the facts, to the extent of granting defendant law firm’s cross motion to modify the prior order and dismissing the cause of action for malpractice, and otherwise affirmed, without costs. Appeals from the orders unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The conclusions of the fact-finding court are supported by the record and the contrary interpretations of fact and credibility offered by plaintiffs do not warrant disturbing these determinations with respect to both the finding that Albert Levine knew of the commissions being paid to his brother and nephew as well as to the rejection of the business valuation by plaintiffs’ expert, which was premised on severely impeached assumptions and techniques (see, Matter of North Star Elec. Contr., 174 AD2d 373, lv denied 79 NY2d 752).
Since the trial court found that there had been no breach of fiduciary duty because the allegedly secret commissions had been disclosed, defendant law firm is not liable for the alleged failure to advise plaintiffs of such payments, and we accordingly dismiss such malpractice claim.
We have considered the parties’ other contentions for affirmative relief and find them to be without merit. Concur— Ellerin, J. P., Wallach, Mazzarelli and Andrias, JJ.